ORDER
PER CURIAM.
Mark Hammett appeals his convictions following a bench trial for first degree murder, section 565.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, and consecutive sentences of life imprisonment without probation or parole and thirty years imprisonment, respectively. Mr. Hammett claims that the trial court abused its discretion in overruling his objections and admitting (1) the victim’s statements identifying him as her attacker and (2) evidence of other crimes committed by him against the victim and her family. Mr. Hammett also claims that the trial court erred in overruling his motion for judgment of acquittal on the first degree murder count because the evidence was insufficient to prove beyond a reasonable doubt that he deliberated before kill-*803mg the victim. The judgment of convictions is affirmed. Rule 30.25(b).